                                             ______________________
  Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 1 of 10 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA
                                          CRIMINAL COMPLAINT
       V.

                                          Hon. James B. Clark, III
 NICHOLAS BUCCIARELLI,
  a/k/a “Booch,”                      :   Mag. No. 20-12328
 ANTHONY D’ALESSANDRO,
  a/k/a “Fugit,”
 NICHOLAS MARINO,
  a/k/a “Lefty” and
 MICHAEL DORAZO,
  a/k/a “Cage”


       I, Anthony Santorelli, the undersigned complainant being duly sworn,
state the following is true and correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

       I further state that I am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives (“ATF”) and that this complaint is based on
the following facts:

                            SEE ATTACHMENT B




                                           Anthony Santorelli
                                           ATF Special Agent


Special Agent Anthony Santorelli attested to this Complaint by telephone
pursuant to Federal Rule of Criminal Procedure 4.1(b)(2)(A) on August 31, 2020,
in the District of New Jersey


Honorable James B. Clark, III
United States Magistrate Judge              Sign    re of Judicial Officer
 Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 2 of 10 PageID: 2




                               ATTACHMENT A

                                  COUNT ONE
                 (Violent Crime in Aid of Racketeering   —   Assault
                           with a Dangerous Weapon)

      On or about August 19, 2020, in Gloucester County, in the District of New

Jersey and elsewhere, the defendants,

                          NICHOLAS BUCCIARELLI,
                               a/k/a “Booch,”
                         ANTHONY D’ALESSANDRO,
                               a/k/a “Fugit,” and
                             NICHOLAS MARINO,
                                a/k/a “Lefty,”

for the purpose of maintaining and increasing position in the Pagans

Motorcycle Club, an enterprise engaged in racketeering activity, did knowingly

and purposely assault Victim-i with dangerous weapons, specifically, an axe

handle and a firearm, contrary to N.J.S.A. 2C:12-1(b) and 2C:2-6, and did aid

and abet the same.

      In violation of Title 18, United States Code, Section 1959(a)(3), and Title

18, United States Code, Section 2.
 Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 3 of 10 PageID: 3




                                  COUNT TWO
              (Brandishing of a Firearm During a Crime of Violence)

      On or about August 19, 2020, in Gloucester County, in the District of New

Jersey and elsewhere, the defendants,

                           NICHOLAS BUCCIARELLI,
                                a/k/a “Booch,”
                          ANTHONY D’ALESSANDRO,
                               a/k/a “Fugit,” and
                              NICHOLAS MARINO,
                                 a/k/a “Lefty,”

during and in relation to a crime of violence for which each may be prosecuted

in a court of the United States—specifically, the assault in aid of racketeering

activity charged in Count One of this Complaint—did knowingly use and carry

a firearm, which was brandished, and did aid and abet the same.

      In violation of Title 18, United States Code, Section 924(c)(1)(A)(ii), and

Title 18, United States Code, Section 2.
 Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 4 of 10 PageID: 4




                                  COUNT THREE
                  (Possession of a Firearm by a Convicted Felon)

      In or around June 2020, in Camden County, in the District of New Jersey

and elsewhere, the defendants,

                           NICHOLAS BUCCIARELLI,
                              a/k/a “Booch,” and
                              MICHAEL DORAZO,
                                 a/k/a “Cage,”

each knowing that he had previously been convicted of at least one crime

punishable by imprisonment for a term exceeding one year, did knowingly

possess in and affecting interstate commerce four (4) firearms—namely one

Ruger Red Hawk, .44 Magnum revolver, bearing serial number 50 1-18340; one

Savage Arms, 69RXL, 12 Gauge “Weapon made from a shotgun,” bearing serial

number E244699; one Sig Sauer P320 .45 caliber pistol with no serial number

present; and one Ruger, Mark II Target, .22 caliber pistol, bearing serial

number 22 1-48377.

      In violation of Title 18, United States Code, Section 922(g)(1).
  Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 5 of 10 PageID: 5




                                ATTACHMENT B

       I, Anthony Santorelli, am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives. I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, videos,
photographs, and other items of evidence. The information set forth herein
contains information obtained from investigators and other law enforcement
officers who have interviewed numerous witnesses and sources. Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

                                The Enterprise

      1. At all times relevant to this Complaint, defendants NICHOLAS
BUCCIARELLI, a/k/a “Booch,” ANTHONY D’ALESSANDRO, a/k/a “Fugit,”
JAMES MARINO, a/k/a “Lefty,” MICHAEL DORAZO, a/k/a “Cage” and others
known and unknown, were members of the Pagan’s Motorcycle Club (the
“Pagans” or the “Enterprise”).

       2. The Pagan’s Motorcycle Club has been classified as an outlaw
motorcycle gang by multiple law enforcement agencies. The Department of
Justice has designated multiple outlaw motorcycle gangs, including the
Pagans, as violent gangs. Members of the Pagans are known to engage in
criminal activities such as violent crimes, weapons trafficking, and drug
trafficking. The Pagans is an organization that maintains established
membership chapters in numerous U.S. States and territories, including
multiple active chapters in New Jersey.

      3. The organization was established in the late 1950s, and continues to
employ a hierarchal rank structure and formal by-laws. Each chapter has its
own organizational structure. Each is managed by a President, a Vice
President, a Sergeant at Arms, and a Secretary/Treasurer. On a national level,
the Pagans report to a leadership council that is generally comprised of thirteen
former chapter presidents known as the “Mother Club.” The Pagans also
appoint a national President, Vice President, Sergeant at Arms, and
Secretary/Treasurer, all of whom are part of the Mother Club.

      4. Members of the Pagans generally take orders only from their
membership chapter’s leadership figures, who in turn report to and take orders
from the Mother Club. If a member of one chapter has a grievance against a
member of another chapter, he is forbidden to act on it unless he has obtained
permission from the leadership of the other chapter.
 Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 6 of 10 PageID: 6




       5. The Pagans, including its leaders, members and associates,
constituted an enterprise as defined in Title 18, United States Code, Section
 1959(b)(2), that is, a group of individuals associated in fact, which was engaged
in, and the actions affected, interstate commerce. The enterprise constituted
an ongoing organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the enterprise.

       6. At all times relevant to this Complaint, the Pagans, through its
respective leaders, members, and associates, engaged in racketeering activity,
as defined in Title 18, United States Code, Sections 1959(b)(1) and 1961(1)—
namely, offenses involving the felonious manufacture, importation, receiving,
concealment, buying, selling, and otherwise dealing in a controlled substance
punishable under the laws of the United States, in violation of Title 21, United
States Code, Section 846 (conspiracy to distribute and possess with intent to
distribute controlled substances), Section 841 (distribution and possession
with intent to distribute controlled substances), and Section 843(b) (use of a
communication facility to violate the Controlled Substances Act).

                          Purposes of the Enterprise

       7. The purposes of the Enterprise included, but were not limited to, the
following:

            a. Enriching the members and associates of the Enterprise
               through criminal activity, including drug trafficking;

            b. Promoting and enhancing the prestige, reputation, and position
               of the Enterprise with respect to rival criminal organizations;

            c. Preserving and protecting the power, reputation, territory, and
               criminal ventures of the Enterprise through the use of acts that
               involved intimidation, threats of violence, and acts of violence,
               including assault against, among others, members of rival
               organizations and members of the Pagans who violated the
               rules of the Enterprise;

            d. Keeping victims and rivals in fear of the Enterprise and its
               members and associates; and

            e. Concealing the activities of the Enterprise from law
               enforcement.
  Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 7 of 10 PageID: 7




                        Membership in the Enterprise

       8. Defendant Nicholas BUCCIARELLI, a/k/a “Booch,” is the Sergeant at
 Arms for the Camden County Chapter of the Pagans (the “Camden County
 Pagans”) and a supplier of methamphetamine.

       9. Defendant ANTHONY D’ALESSANDRO, a/k/a “Fugit,” is the Sergeant
 at Arms for the Gloucester County Chapter of the Pagans (the “Gloucester
 County Pagans”).

       10.   Defendant NICHOLAS MARINO, a/k/a “Lefty,” is the President of
 the Gloucester County Pagans.

      11. Defendant MICHAEL DORAZO, a/k/a “Cage,” is a member of the
 Camden County Pagans and a supplier of methamphetamine.

                    Means and Methods of the Enterprise

      12.    Among the means and methods by which the defendants and
other members and associates of the Pagans conducted and participated in the
conduct of the affairs of the Enterprise were the following:

            a. Members of the Pagans and their associates committed,
               attempted, and threatened to commit acts of violence, including
               assaults, to protect and expand the Enterprise’s criminal
               operations;

            b. Participation in criminal activity by a member, particularly
               violent acts directed at rivals or as directed by the Pagans’
               leadership, increased the respect accorded to that member, and
               resulted in that member’s maintaining and increasing status in
               the Enterprise;

            c. Members of the Pagans and their associates used and
               threatened to use physical violence against various individuals,
               including members of rival organizations;

            d. Members of the Enterprise and their associates trafficked
               methamphetamine and other controlled substances as a means
               of enriching themselves.

             The Seizure of Firearms Be1ongin to the Pagans

      13.   On or about July 23, 2020, an associate of the Gloucester County
Pagans (“Victim-i”) contacted law enforcement. Victim-i stated that DORAZO
had given Victim-i six firearms and a large amount of ammunition over the
  Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 8 of 10 PageID: 8




 course of the preceding several weeks. DORAZO asked Victim-i to store the
 firearms in his garage.

       14.    After speaking with Victim-i on July 23, 2020, law enforcement
drove to Victim-i’s house, and Victim-i permitted law enforcement to enter his
garage and seize six firearms and ammunition. Specifically, law enforcement
seized the following: One AR- 15 style Privately Made Firearm (“PMF”) with no
serial number present; one Ruger Red Hawk, .44 Magnum revolver, bearing
serial number 50 1-18340; one Savage Arms, 69RXL, 12 Gauge “Weapon made
from a shotgun” bearing serial number E244699; one Sig-Sauer P320 .45
caliber pistol with no serial number present; one Ruger, Mark II Target, .22
caliber pistol bearing serial number 221-48377; and one Pen Gun with no
serial number present (collectively, the “Pagans’ Firearms”); and one thousand
seven hundred and eighty-four (1,784) rounds of assorted caliber ammunition
(the “Ammunition”). At least four of the Pagans’ Firearms were manufactured
outside the State of New Jersey.’

       15.    Later that evening, at the direction of law enforcement, Victim-i
called DORAZO. During that call, Victim-i told DORAZO that he sold the
Pagans’ Firearms for five thousand dollars ($5,000). DORAZO asked Victim-i if
Victim-i had the proceeds from the purported firearms transaction, and
advised Victim-i that Victim-i had to make things right. DORAZO then
directed Victim-i to meet DORAZO at a location in Pennsylvania to pay
DORAZO for the firearms transaction. Law enforcement then provided
Victim-i with a recording device and $5,000 in pre-recorded U.S. currency.
Victim-i then travelled to the meeting location, followed by law enforcement.
As Victim-i was driving, DORAZO called Victim-i and changed the meeting
location to another location in Pennsylvania. Shortly after arriving at the new
meeting location, law enforcement observed DORAZO drive into the parking lot,
get out of his vehicle and meet with Victim-i. According to Victim-i, he
provided DORAZO the $5,000 in pre-marked currency during this meeting.
DORAZO then got back into his vehicle and drove away.

       16.  On or about July 29, 2020, Victim-i called law enforcement and
stated that DORAZO had just arrived at Victim- i’s residence unannounced.
Victim-i then used his cell phone’s speaker phone function to allow law
enforcement to surreptitiously monitor his interaction with DORAZO. DORAZO
advised Victim-i that the Pagans were angry when they learned that Victim-i
sold the Pagans’ Firearms, and that Victim-i had to pay the Pagans an
additional $7,000.

      17.   DORAZO then told Victim-i to call the person to whom he sold the
Pagans’ Firearms. Victim-i then called an ATF Special Agent acting in an


 The ATF has not yet been able to determine the place of manufacture for the
PMF or the Pen Gun.
  Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 9 of 10 PageID: 9




 undercover capacity (“UC-i”). UC-i then spoke with DORAZO over the
 telephone. During that call, UC- 1 told DORAZO that he had already sold the
 Pagans’ Firearms and that there was no way to get them back. DORAZO and
 UC- 1 then discussed the possibility of obtaining new firearms to replace the
 Pagans’ Firearms. Victim-i ultimately provided DORAZO with $4,000.
 DORAZO then left Victim-i’s residence and drove away.

      18.   Victim-i stated that DORAZO also gave him a one-gram sample of
methamphetamine, which Victim-i supplied to law enforcement. According to
Victim-i, DORAZO deals methamphetamine for the Pagans, specifically, for
BUCCIARELLI. Another confidential source has also informed law enforcement
that both DORAZO and BUCCIARELLI distribute methamphetamine in and
around Camden and Gloucester Counties.

                         August 19, 2020 Retaliation

       i9.  On or about August 19, 2020, D’ALESSANDRO called Victim-i and
stated that MARINO wanted to meet with Victim-i the Clubhouse for the
Gloucester County Pagans (the “Gloucester Pagans Clubhouse”), at 8:00 p.m.
that evening. The Gloucester Pagans Clubhouse is a building located on the
same property as D’ALESSANDRO’s home.

       20.   That evening, Victim-i drove to the Gloucester Pagans Clubhouse.
Outside, he met MARINO and D’ALESSANDRO. D’ALESSANDRO told Victim-i
to leave his cell phone outside, and then used a handheld electronics detector
on Victim-i to ensure that he did not have any electronic devices. The three
then went inside the Gloucester Pagans Clubhouse.

       2 i.  A short time later, BUCCIARELLI entered the Gloucester Pagans
Clubhouse carrying an axe handle. He struck Victim-i with the axe handle,
leaving visible bruising on Victim-i’s shoulder. BUCCIARELLI then drew a
handgun from his waistband, racked the slide and pointed it at Victim-i’s
head. BUCCIARELLI then told Victim- i that he was going to kill him, and
yelled “Where are my f***jflg guns? Where are my f***jflg guns?”

       22.   Victim-i then told BUCCIARELLI that he sold the firearms and
gave the proceeds to DORAZO. BUCCIARELLI then told Victim-i that he
wanted to speak to the person who bought the firearms. BUCCIARELLI then
left the Pagans Clubhouse to retrieve Victim- i’s cell phone. While
BUCCIARELLI was outside, D’ALESSANDRO and MARINO told Victim-i that he
was not permitted to leave the Gloucester Pagans Clubhouse until the issue
was resolved.

       23.  BUCCIARELLI then returned with Victim-i’s cell phone.
BUCCIARELLI then told Victim- i to call the person who purportedly bought the
firearms. BUCCIARELLI specifically instructed Victim- i that Victim-i was only
permitted to say what BUCCIARELLI instructed Victim-i to say to the
Case 2:20-mj-12328-JBC Document 1 Filed 08/31/20 Page 10 of 10 PageID: 10




purported buyer. BUCCIARELLI specified that if Victim-i varied from the
script or used any “code words” BUCCIARELLI would kill Victim-i.

      24.    Victim-i then called UC- 1. During that conversation, Victim-i
asked UC- i details about the purported firearms transaction. UC- i,
understanding that he was on speaker and that members of the Enterprise
might be listening to their conversation, remained in his undercover persona
throughout the conversation.

      25.   After concluding the call, BUCCIARELLI continued to interrogate
Victim- i. BUCCIARELLI stated that Victim- i ‘s version of the events differed
from what BUCCIARELLI heard from DORAZO. BUCCIARELLI, MARINO, and
D’ALESSANDRO ultimately permitted Victim- i to leave the Gloucester Pagans
Clubhouse. However, BUCCIARELLI told Victim-i that they would discuss the
unauthorized “sale” of the Pagan’s Firearms again in a couple of days.

        26.   A review of BUCCIARELLI’s criminal history reveals that prior to
June 2020, he had been convicted of at least one crime punishable by
imprisonment for a term exceeding one year. Specifically, on May 3, 1996, he
was convicted of Criminal Restraint, in violation of N.J.S.A. 2C: 13-23A, and of
Manufacture/Distribution of a Controlled Substance, in violation of N.J.S.A.
2 C :35-5(b).

       27.   A review of DORAZO’s criminal history reveals that prior to June
2020, he had been convicted of at least one crime punishable by imprisonment
for a term exceeding one year. Specifically, on March 23, 2016, he was
convicted of Burglary, in violation of N.J.S.A. 2C: i8-2A and on April 20, 2016
he was convicted of Possession of a Controlled Substance with Intent to
Distribute, in violation of N.J.S.A. 2C:35-7.
